Citation Nr: 1208989	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  03-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating for postoperative residuals of cervical spine fusion at the C6-7 level in excess of 20 percent prior to May 29, 2001, and in excess of 40 percent for the periods from May 30, 2001, to November 1, 2001, and on and after August 1, 2003.

2.  Entitlement to an extension beyond July 31, 2003, of a temporary total rating based on convalescence for postoperative residuals of cervical spine fusion at the C6-7 level.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from February 1985 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By its February 2006 decision, the Board denied the claims for higher initial ratings for the Veteran's cervical spine disorder and an extension of his temporary total rating.  That decision was appealed to the United States Court of Appeals for Veterans Claims, which by its July 2008 order vacated the Board's decision of February 2006 decision and remanded the issues to the Board for further review, inclusive of the reasonably raised issue of TDIU entitlement.  The Board in January 2010 remanded the issues before it to the RO for additional actions, and following the RO's attempts to complete the requested development, the case has since been returned to the Board for further review.  

The appeal is REMANDED directly to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The VA medical examination sought by the Board through its earlier remand was conducted in March 2010, and although the Board specifically directed the RO to request that the VA examiner identify whether any ankylosis of the spine was present, the report of the VA medical examination does not indicate whether ankylosis of the spine, and specifically, the cervical spine, was present or absent.  

A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.   An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

Here, an integral component of the general formula for the evaluation of spinal disease or injury is whether ankylosis is present, and, if so, what portion of the spine is affected and whether it is favorable or unfavorable in nature.  While the general formula is not the only means of evaluating a spinal disorder, the failure of the VA examiner to ascertain and report pertinent findings with respect to ankylosis represents a Stegall violation, compelling the Board to remand this matter to the RO for corrective action.  

In addition, the RO in adjudicating the claim for higher initial ratings for the Veteran's cervical spine disorder did not consider the Veteran's involvement with the VA's vocational rehabilitation program under Chapter 31, Title, 38, United States Code.  Such consideration was afforded separately with respect to the TDIU claim advanced, but was not referenced, cited, or discussed in the supplemental statement of the case of April 2010 as to the initial ratings for assignment for cervical spine disablement, notwithstanding a notation during the course of the March 2010 spine examination that the Veteran had undergone VA vocational rehabilitation but could not continue therewith due to the length of the drive to the job facility and the exacerbation of his spinal symptoms as a result of that drive.  This oversight represents a Stegall violation and is otherwise violative of due process considerations set forth in 38 C.F.R. §§3.103, 19.31, 19.37 (2011).  Remand for corrective action is thus necessary. 

The Board also notes with respect to the development of the TDIU claim on remand that the RO recertified this appeal to the Board in January 2012 prior to the expiration of the applicable appeal period, without awaiting any timely perfection by the Veteran of his TDIU appeal.  The 60-day period in which the Veteran was required to perfect that appeal expired on February 16, 2012.  No actual or virtual record indicates that the TDIU appeal was in fact timely perfected, although the Board acknowledges the possibility that a timely substantive appeal was received by the RO.  Remand to ascertain whether in fact a timely appeal was perfected, such as would permit the Board to decide the merits of TDIU entitlement, is deemed advisable.  Notice, too, is taken that the RO on remand did not address the Veteran's request for a social and industrial survey in determining his TDIU entitlement, nor did it enter a formal determination as to the absence of records from a purportedly denied claim for Social Security Administration (SSA) disability benefits.  Further input directly from the SSA as to the dates of application and denial of SSA benefits, as well as the reasons for the denial, is needed, prior to entry of a formal finding as to the unavailability of SSA records.  

Lastly, the Veteran has on remand specifically alleged entitlement to an increased initial rating for cervical spine disability on an extraschedular basis, citing 38 C.F.R. § 3.321 (2011).  Full consideration of the question of extraschedular entitlement to higher initial ratings has not to date been afforded by the RO and remand is required to afford the RO the opportunity to do so.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain from the SSA the dates of application and any denial of the Veteran's claim for SSA disability benefits, and if the applicable SSA records are unobtainable, prepare a formal determination as to their unavailability and provide notice to the Veteran of that fact as required under 3.159 (2011).  

2.  Ascertain whether the Veteran perfected his appeal as to the TDIU denial effectuated by the RO in April 2010, and, if and only if that appeal was timely perfected, consider whether a social and industrial survey, as requested by the Veteran, is necessary.  If deemed necessary, afford the Veteran the survey and, if a survey is deemed unnecessary, advise the Veteran in writing of that fact and the reasons therefor.  

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

4.  Thereafter, afford the Veteran a VA spine examination in order to assess the nature and severity of his service-connected cervical spine disorder.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  The examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  Detailed range of motion studies should be undertaken.  Whether ankylosis of the cervical spine is present must be fully detailed, and, if present, it should be fully set whether the Veteran's ankylosis is favorable or unfavorable.  The VA examiner should also determine whether the Veteran suffers from incapacitating episodes of cervical spine disablement, and if so, their duration and frequency in any 12-month period should be fully described.  All pertinent diagnoses should be fully detailed.  

5.  Lastly, readjudicate the Veteran's claim for an initial schedular and/or extraschedular rating in excess of 20 percent prior to May 29, 2001, and in excess of 40 percent for the periods from May 30, 2001, to November 1, 2001, and on and after August 1, 2003, for his service-connected cervical spine disorder, as well as his claim for an extension beyond July 31, 2003, of a temporary total rating based on convalescence for postoperative residuals of a cervical spine fusion at the C6-7 level.  Such readjudication must include all pertinent evidence of record, including but not limited to the Veteran's VA vocational rehabilitation training subfolder, and all governing law and regulations, inclusive of 38 C.F.R. § 3.321 (2011).   Further consideration of the TDIU issue need be undertaken only if the Veteran's appeal of the RO's April 2010 denial was timely perfected, with consideration of the Veteran's request for a social and industrial survey.  If any benefit sought on appeal continues to be denied, the Veteran and his attorney must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


